Title: To Benjamin Franklin from the Marquis de Lafayette, [13–14 February 1779]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir,
[February 13–14, 1779]
I hope my Letter will Reach your excellency soon enough as to prevent your going to versailles for our propos’d meeting— I will not yet wait on the king and his Majesty’s orders are to stay in paris without seeing a great Number of Acquaintances— I confess I can’t help much approving his wisdom on this Respect that Many people have already propagated thousand absurd discourses about the American Affairs which might hurt the interests of these his Allies as coming from My Mouth— I schall be very happy to Receive yr Excellency at your good friend’s Mde de Lafayette.
With the highest Regard and affection I have the honor to be, Your excellency’s Most obedient humble servant
Lafayette
 
Addressed: to / his Excellency dr. Franklin’s / esq. at Passy
Endorsed: Marquis de la Fayette
Notation: Lafayette Marquis De.—
